Citation Nr: 0821561	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  07-16 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
10 percent, prior to April 19, 2006, and thereafter in excess 
of 20 percent for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1973 and from May 1974 to February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2005 and February 2007 rating 
actions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.  In October 2005, 
the RO held that service connection was warranted for 
diabetes mellitus, type II, and assigned an initial 
disability rating of 10 percent.  Based upon new medical 
evidence, in February 2007, the RO held that a disability 
rating of 20 percent was warranted for the veteran's type II 
diabetes mellitus, effective April 19, 2006.

In February 2008, the veteran presented testimony before the 
undersigned member of the Board of Veterans' Appeals during a 
hearing in Washington D.C.


FINDINGS OF FACT

1.  The medical evidence of record includes a diagnosis of 
PTSD.

2.  The veteran is shown as likely as not to have PTSD due to 
events experienced in service.

3.  Prior to April 19, 2006, the veteran's type II diabetes 
mellitus was manageable by restricted diet only.

4.  As of April 19, 2006, the veteran's type II diabetes 
mellitus has managed by restricted diet and oral medication.  
His diabetes mellitus does not require the use of insulin or 
the restriction of activities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are 
reasonably met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The criteria for an initial disability rating in excess 
of 10 percent for type II diabetes mellitus have not been 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.119, DC 7913 
(2007).

3.  As of April 19, 2006, the criteria for a disability 
rating in excess of 20 percent, for type II diabetes mellitus 
have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.119, 
DC 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by June 2005, September 2005, September 2006, 
and May 2007 letters, with respect to the initial claims of 
entitlement to service connection and the subsequent claim of 
entitlement to an increased disability rating for diabetes 
mellitus.  The September 2006 and May 2007 letters also 
indicated that in determining a disability rating, the RO 
considered evidence regarding nature and symptoms of the 
condition, severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  The 
evidence that might support a claim for an increased rating 
was listed.  The veteran was told that ratings were assigned 
with regard to severity from 0 percent to 100 percent, 
depending on the specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  As to the claim 
regarding the veteran's service-connected diabetes mellitus 
disability, the instant appeal originates from the grant of 
service connection for the disability at issue.  
Consequently, Vazquez-Flores is inapplicable.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the June 2005, September 2005, September 2006, and May 2007 
letters.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Because a preponderance of the evidence is against the claim 
of entitlement to an initial disability rating in excess of 
10 percent, prior to April 19, 2006, and thereafter in excess 
of 20 percent for type II diabetes mellitus, any potentially 
contested issue regarding a downstream element is rendered 
moot.  Again, the veteran is not prejudiced by the Board's 
consideration of the pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in June 2005 and September 
2005, prior to the adjudication of the matter in 
October 2005. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the June 2005, September 2005, September 2006, and 
May 2007 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in 
September 2005.  

Based on the foregoing, VA satisfied its duties to the 
veteran.



PTSD

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in service.  38 C.F.R. § 
3.303(d).

In order for service connection to be awarded, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317, 1318 (Fed. Cir 2005); Shedden v. Principi, 381 
F.3d 1163, 1166 (Fed. Cir. 2004).  If a veteran fails to 
demonstrate any one element, denial of service connection 
will result.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the provisions of 
38 C.F.R. § 4.125(a).  There must also be a link, established 
by medical evidence, between the veteran's current symptoms 
and an inservice stressor as well as credible supporting 
evidence that the claimed inservice stressor occurred.  38 
C.F.R. § 3.304(f).  The Board notes that under 38 C.F.R. 
§ 4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  See 38 
C.F.R. § 4.125.

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence, and on what this evidence shows, or fails to show, 
on the claim.  The veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board provide reasons 
for rejecting evidence favorable to the veteran).

The veteran's military personnel records reveal that he 
served in Vietnam with the Marines from January 1970 to 
August 1970.  During that time frame, he participated in 
counter insurgency operations with Service Company, 7th 
Engineering Battalion, in the vicinity of Danang, Vietnam.  
His military occupational specialty while in Vietnam was as a 
engineering equipment mechanic.

The medical evidence of record includes a diagnosis of PTSD.  
The pertinent medical evidence includes a report of a 
comprehensive psychiatric examination accorded the veteran by 
VA in September 2005.  The veteran referred to recollections 
of an incident when he killed a child and when a fellow 
serviceman asked him to kill him because "he did not want to 
go back to his wife the way he was." The veteran was 
diagnosed as having chronic PTSD.  The examiner opined that 
there was a nexus between the veteran's stressor and his 
diagnosis of PTSD.  The examiner further commented that he 
did not find evidence of a post-service PTSD stressor to 
account for the veteran's symptoms.  

The Board notes that it must assess the credibility and 
probative value of the evidence and may favor one medical 
opinion over another.  Owens v. Brown, 7 Vet. App. 429 
(1995).  In the instant case, although the Board would like 
more specific evidence, the case has been in appellate status 
for several years already and the Board believes that the 
evidence currently of record is adequate for an equitable 
determination to be made at this time.  With that in mind, 
the Board notes that the veteran has been consistent in 
reporting his recollections of his reported experiences while 
serving in Vietnam with the Marines.  As indicated in Suozzi 
v. Brown, 10 Vet. App. 307 (1997), a stressor need not be 
corroborated in every detail.  Corroboration of a veteran's 
personal participation in combat action is not necessary.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002).  The 
veteran was with the Marines in an area of Vietnam at a time 
when there was substantial contact with the enemy.  The Board 
finds the veteran's recollections of his involvement in 
combat activity credible.  Accordingly, the Board finds the 
veteran has PTSD that is reasonably the result of his 
experiences while serving with the Marines in Vietnam in 
1970.

Diabetes Mellitus

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities. 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability. The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary. When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran diabetes mellitus has been assigned an initial 
disability rating of 10 percent, effective May 9, 2005.  As 
of April 19, 2006, the veteran's diabetes mellitus has been 
held to be 20 percent disabling.

The veteran's type II diabetes mellitus is evaluated using 
criteria found at 38 C.F.R. Section 4.119, Diagnostic Code 
7913.  A 10 percent rating is warranted for diabetes mellitus 
manageable by restricted diet only.  A 20 percent rating is 
currently assigned based on evidence that the veteran's 
diabetes is somewhat controlled with the use of insulin, oral 
medication and a restricted diet.  A 40 percent rating is 
assigned when there is evidence of diabetes mellitus 
requiring insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities); a 60 percent rating is assigned 
when there is also evidence of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider as well as 
complications that would not be compensable if separately 
evaluated.  The maximum 100 percent disability rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.

A review of the record demonstrates that the veteran's 
diabetes mellitus was manageable by restricted diet only, 
prior to April 19, 2006.  Although the veteran alleges that 
he was receiving oral medication, prior to his date of claim, 
his contention is not supported by the evidence of record.  
Rather, upon VA examination, in September 2005, the veteran 
was diagnosed as having type II diabetes mellitus managed 
with diet alone.  Accordingly, a disability rating in excess 
of 10 percent is not warranted prior to April 19, 2006.  

As of April 19, 2006, the veteran was awarded a 20 percent 
evaluation because management of his service-connected type 
II diabetes mellitus required oral medication.  A disability 
rating in excess of 20 percent, however, is not warranted 
because management of his diabetes mellitus has not required 
the use of insulin or the regulation of activities.  A VA 
treatment note, dated in September 2006,  indicated that 
there were no limitation on the veteran's activities and 
recommended a regular exercise program.  Additionally, in 
February 2008, the veteran testified that he was not using 
insulin in order to manage his diabetes mellitus.  Based on 
the evidence of record, the Board finds that a disability 
rating in excess of 20 percent rating is not warranted as of 
April 19, 2006. 

In conclusion, an initial disability rating in excess of 10 
percent, prior to April 19, 2006, and thereafter in excess of 
20 percent for type II diabetes mellitus is not warranted.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the veteran's 
claims for a higher ratings, that doctrine is not applicable. 
Gilbert, 1 Vet. App. 49, 53-56 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2007) have also been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (2007).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards." 38 C.F.R. § 
3.321(b)(1) (2007).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disabilities have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for PTSD is granted.

An initial disability rating in excess of 10 percent, prior 
to April 19, 2006, and thereafter in excess of 20 percent for 
type II diabetes mellitus is denied.



____________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


